 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF | Case No. 03:19-MJ-00036-MMS

Priority Mail Express Parcel
EHE221212831US located at the United
States Postal Inspection Service, 341 W.
Tudor Rd., Ste. 208, Anchorage, AK
99503

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

I, Postal Inspector Andrew E Grow, Jr., being first duly sworn, hereby
depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. In this warrant application, I seek authority to search Priority Mail
Express Parcel HE221212831US addressed to “Sheila Falu, 705 Muldoon
Rd SPC 118, Anchorage, AK 99504, 907-637-6060” from “Gladys Falu,
Calle Estbalos unidos, F214 Rollys Hills, Carolina, P-R. 00987, 787-564-
3860” weighing approximately ten (10) pounds one (1) ounce (hereinafter
“Subject Parcel”) for controlled substances in violation of Title 21 U.S.C. .
Sections 841(a)(1) and 848(b), and Title 18, United States Code, Section
1716.

2. Tama U.S. Postal Inspector employed by the Seattle Division of the U.S.
Postal Inspection Service, specifically in the Anchorage Domicile. Iam a
sworn federal law enforcement officer empowered to investigate criminal

activity involving or relating to the United States Postal Service and/or

Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 1 of 9
 

 

United States Mail. As part of my duties, I investigate incidents where
the United States mail system is used for the purpose of transporting non-
mailable matter, including controlled substances in violation of Title 21,
United States Code, Sections 841(a)(1) Possession with Intent to
Distribute a Controlled Substance, and Title 21, United States Code,
Section 843(b), Use of a Communication Facility to Facilitate the

Commission of a Federal Drug Felony.

. [have been a Postal Inspector since July 2016. I attended and graduated

from a three-month Basic Inspector Training (BIT) academy operated by
the United States Postal Inspection Service (USPIS) in October 2016.
While attending BIT academy, I received training and instruction on the
methods for concealing narcotics in the mail system.

Prior to my employment with the USPIS, I was employed for six years by
the Federal Air Marshal Service (FAMS) as a Federal Air Marshal (FAM).
While employed for the FAMS I was assigned to-the Visible Intermodal
Prevention and Response Team (VIPR) and was the radio support
technician for the Washington Field Office. Prior to being employed by
the FAMS, I was employed for four years as a police officer for three
different police departments: Seaside Heights Police Department; Ocean
City Police Department; and Somers Point Police Department in New
Jersey. I was assigned to the bicycle unit as the team leader for my shift

at the Seaside Heights Police Department. While employed for the Ocean

2 Affidavit in Support of Search Warrant
03:19-MJ-00036-MMS
Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 2 of 9
City Police Department I was assigned to the community policing unit
where we focused on alcohol and narcotics being sold and/or used by
underage kids. I graduated in May, 2007 from the Ocean County Police
Academy (OCPA) in Class 88 as a Basic Police Officer. While attending
OCPA I was trained to recognize the odor of burnt and unburnt

marijuana.

. [have a bachelor’s degree in Criminal Justice that I received in Decmeber

2008 from The Richard Stockton College of New Jersey in Galloway, NJ.

. The following information is based on my own knowledge, information

obtained from other law enforcement agents and officers, and from specific
sources as set forth herein. This affidavit is intended to show only that
there is sufficient probable cause for the requested warrant and does not
set forth all of my knowledge about this matter.

BACKGROUND INFORMATION ABOUT SUBJECT PARCELS

. Based on my experience, training and discussions with other law

enforcement officers experienced in drug investigations, I know that
certain indicators exist when persons use the United States Mails to ship
controlled substances from one location to another. Indicators for parcels
that contain controlled substances include, but are not limited to the
following: °

a. Itis a common practice for the shippers of the controlled substances

to use Priority Mail Express because the drugs arrive within two to

3 Affidavit in Support of Search Warrant
03:19-MJ-00036-MMS
Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 3 of 9
 

three days, but this may vary in Alaska due to geographical
location and weather. This service is also commonly used so the

parcel can be tracked.

. Shippers of controlled substances will utilize cash as payment

instead of credit or debit cards. These payment practices are used
by narcotics traffickers to hide their true identity and make it
difficult for Law Enforcement to identify them.

These parcels in many instances contain a fictitious return address,
incomplete return address, no return address, the return address is
same as the addressee address, or the return address does not
match the place where the parcel was mailed from. These packages
are also sometimes addressed to or from a commercial mail
receiving agency (i.e., UPS Store). These address practices are used
by narcotics traffickers to hide the true identity of the person(s)
shipping and/or receiving the controlled substances from law

enforcement officials.

. In order to conceal the distinctive smell of controlled substances

from narcotic detector dogs, these packages tend to be wrapped
excessively in bubble-pack and wrapping plastic, and are sometimes
sealed with the use of tape around all the seams. Also, the parcels
often contain other parcels which are carefully sealed to prevent the

escape of odors. Sometimes perfumes, coffee, dryer sheets, tobacco

4 Affidavit in Support of Search Warrant
03:19-MJ-00036-MMS

Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 4 of 9
or other smelling substances are used to mask the odor of the
controlled substances being shipped.

e. When the shipper mails controlled substances from a particular
area/state, the proceeds from the sale of the controlled substances
may be returned to the shipper. Based on experience and
discussions, there are known source states where narcotics are
mailed from, including California, Oregon, Washington, Arizona,
Texas, Puerto Rico and Nevada.

f. Ifcash is obtain through illegitimate means then the cash becomes
nonmailable matter. This nonmailable matter is typically sent to
known source states.

g. I know from training and discussions with other law enforcement
officers that the following controlled substances are likely to be
found during parcel interdictions: marijuana, methamphetamine,
cocaine, LSD, psilocybin mushrooms, heroin, opium, MDMA, and
proceeds from the sale of narcotics.

FEDERAL STATUTES
8. Based on my investigation in this case, I submit that there is probable
cause to search Priority Mail Express Parce] EE221212831US of evidence,
fruits, and instrumentalities of violations of the following federal statutes:
a. Title 21, United States Code, Section 841 generally prohibits the

“knowing or intentional manufacture, distribution, dispensing, or

5 Affidavit in Support of Search Warrant
03:19-Md-000386-MMS
Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 5 of 9
possession with intent to manufacture, distribute, or dispense, a
controlled substance[.]”

b. Title 21, United States Code, Section 843(b) criminalizes the
knowing or intentional use of any communication facility in
committing or in causing to facilitate the commission of any act or
acts constituting a felony under any provision of this subchapter or

subchapter II of this chapter.

 

c. Title 18, United States Code, Section 1716 prohibits the mailing of
nonmailable matter, including, but not limited to, poison, and “all
other natural or artificial articles, compositions, or materials which
may kill or injure another, or injure the mails or other property,
whether or not sealed as first class matter[.]”

STATEMENT OF PROBABLE CAUSE
9. On January 15, 2019, while researching Postal databases I identified
Priority Mail Express Parcel EE221212831US as suspicious for the
following reasons:

a. The Subject Parcel was mailed from Carolina, PR to Anchorage,
AK, via Priority Mail Express. |

b. The Subject Parcel cost $95.70 in postage which was paid for with
cash in Carolina, PR.

10.On January 16, 2019, I retrieved the Subject Parcel from the Anchorage

P&DC. The Subject Parcel was sent: from “Gladys Falu, Calle Estbalos

6 Affidavit in Support of Search Warrant
03:19-MJ-00036-MMS
Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 6 of 9
 

 

11.

unidos, F214 Rollys Hills, Carolina, P.R. 00987, 787-564-3860” and was
addressed to “Sheila Falu, 705 Muldoon Rd SPC 118, Anchorage, AK
99504, 907-637-6060.” The Subject Parcel is a USPS Large Mailing Box
measuring approximately 12.25” X 12.25” X 8.5” and weighing
approximately ten (10) pounds one (1) ounce. The Subject Parcel cost
$95.70 and was mailed from 00979 Carolina, PR. A photograph of the
Subject Parcel is included in Exhibit 1.

The Subject Parcel contains indicators that in my training and experience
are consistent with packages known to contain contraband.

a. The Subject Parcel was sent from Puerto Rico, a known source state
for controlled substances. Puerto Rico is a known narcotics source
state from which narcotics are shipped out and proceeds of
narcotics sales are sent to.

b. A search of “CLEAR” returned a record of a “Gladys Falu”
associated to the shippers address, “Calle Estbalos unidos, F214
Rollys Hills, Carolina, P.R. 00987,” but the shipper spelled the
return address incorrectly. The correct return address spelling is,
Calle Estados unidos, F214 Rollys Hills, Carolina, P.R. 00987. The
data provided by “CLEAR” is a combination of over 33 billion
records from over 8,800 different data sources which are updated
daily, weekly, monthly, and annually, depending on the particular

data source.

7 Affidavit in Support of Search Warrant
03:19-MJ-00036-MMS
Case 3:19-mj-0O0036-MMS Document 1-1 Filed 01/16/19 Page 7 of 9
 

 

c. A search of “CLEAR” returned no record of a “Sheila Falu”
associated to the recipient address, “705 Muldoon Rd SPC 118,
Anchorage, AK 99504, 907-637-6060.” “CLEAR” did report that
“Sheila Falu” resided at a different space at the same address, “705
Muldoon Rd SPC 148, Anchorage, AK 99504.”

d. The “Signature required” box is not checked on the Subject Parcel.
Based on my training and experience, I know that narcotics
traffickers will use this technique in an attempt to conceal their
identities. This allows a parcel to be left at the door of a residence
without someone accepting it.

12.On January 16, 2019, I made arrangements for K-9 Correctional Officer
Joshua Wood and his canine “Koda” to examine the Subject Parcel in my
possession at the USPIS, Anchorage, AK Domicile.

13. On January 16, 2019, K-9 Officer Wood had his canine “Koda” search the
breakroom at the USPIS Anchorage, AK Domicile for the Subject Parcel.
At approximately 12:37 PM K-9 Officer Woods advised me that “Koda”
located the Subject Parcel and exhibited a change in behavior consistent
with the presence of an odor of a controlled substance the canine is
trained to recognize. Attached hereto as Exhibit 2 and incorporated
herein by reference is a true and correct copy of a written statement
provided by K-9 Officer Wood, which sets forth “Koda’s” training and

experience as a narcotics-detector dog.

8 Affidavit in Support of Search Warrant
; 03:19-MJ-00086-MMS
Case 3:19-mj-O0036-MMS Document 1-1 Filed 01/16/19 Page 8 of 9
CONCLUSION
14. Based on my training and experience as a Postal Inspector and the
aforementioned factors, I believe there is probable cause to believe that
the Subject Parcel, Priority Mail Express Parcel EE221212831US,
contains controlled substances and/or other evidence of violations of Title
21, United States Code, Sections 841(a)(1) and 843(b), and Title 18,

United States Code, Section 1716.

 

 

Andrew E Grow, Jr.
Postal Inspector, USPIS
Anchorage Domicile

Subscribed and sworn to before me
this |G@_ day of January, 2019

ME tt ee anes

/S/ MATTHEW M. SCOBLE
U.S. MAGISTRATE JUDGE
SIGNATURE REDACTED

TURE R
Unite Staten
Distrist.of Alag

      

9 Affidavit in Support of Search Warrant
03:19-MJ-00086-MMS
Case 3:19-mj-0O0036-MMS Document 1-1 Filed 01/16/19 Page 9 of 9
